Citation Nr: 1328274	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-17 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) based on personal assault.


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION


The Veteran served on active duty from March 1959 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that denied the Veteran's claim of entitlement 
to service connection for PTSD.  A hearing was held before 
the undersigned Acting Veterans Law Judge in April 2013.

The appellate issue regarding service connection for PTSD is 
herein expanded to include any and all psychiatric 
disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009) (noting that although the appellant's claim 
identifies PTSD without more, it cannot be a claim limited 
only to that diagnosis, but must rather be considered a 
claim for any mental disability that may reasonably be 
encompassed by several factors including: the claimant's 
description of the claim; the symptoms the claimant 
describes; and the information the claimant submits or the 
Secretary obtains in support of the claim).  Evidence 
currently of record denotes the presence of separate 
conditions including depression.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidentiary record does not establish that the 
Veteran was engaged in combat with the enemy.

2.  The Veteran has a current diagnosis of PTSD, which at 
least one medical provider has related to claimed in-service 
stressors


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was 
incurred in the Veteran's military service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements, 
found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).    Given 
the Board's fully favorable disposition of the matter on 
appeal, however, no further notification or assistance in 
developing the facts pertinent to this limited matter is 
required at this time.  Indeed, any such action would result 
only in delay.

The Veteran is seeking service connection for an acquired 
psychiatric disorder to include PTSD.  Specifically, he 
alleges he was personally assaulted twice in service which 
has caused his current diagnosis of PTSD.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2012).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d)  (2012).

To establish entitlement to service connection for PTSD, the 
record must contain the following: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2012); see also Cohen v. Brown, 10 Vet. App. 128   (1997). 

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the American 
Psychiatric Association 's Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed. (DSM-IV).  38 C.F.R. § 
3.304(f) (2012).  The United States Court of Appeals for 
Veterans Claims (Court) has taken judicial notice of the 
mental health profession's adoption of the DSM-IV.  Cohen, 
supra.  According to the current criteria, a diagnosis of 
PTSD requires exposure to a traumatic event, or stressor.  A 
stressor involves exposure to a traumatic event in which the 
person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
self or others, and the person's response involved intense 
fear, helplessness, or horror.  The sufficiency of a 
stressor is a medical determination, and the occurrence of a 
claimed stressor is an adjudicatory determination.  Id. 

Furthermore, the pertinent regulation provides that, if the 
evidence establishes that the Veteran engaged in combat with 
the enemy and that the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f)(1) (2012). 

However, in order to grant service connection for PTSD to a 
non-combat Veteran, there must be credible evidence to 
support the Veteran's assertion that the stressful event 
occurred.  A medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996). 

The Board notes that, with regard to stressor verification, 
the VA regulation at 38 C.F.R. 3.304(f) was amended in 2010 
to liberalize the requirement of verification or 
corroboration of a Veteran's claimed in-service stressor 
events in a PTSD claim.  38 C.F.R. § 3.304(f)(3) (2012), as 
added in 75 Fed. Reg. 39,843 -852 (July 13, 2010). However 
these revisions do not pertain to claims for PTSD that, as 
here, are predicated on personal (sexual) assault, combat, 
or prisoner of war (POW) experience since these type of 
claims already have their special provisions for 
establishing the occurrence of a stressor in these other 
type situations. The only notable change for claims 
predicated on sexual assault was the redesignation of this 
type of claim from subpart (f)(4) to (f)(5). 

Cases involving allegations of personal assault fall within 
the category of situations in which it is not unusual for 
there to be an absence of service records documenting the 
events of which the Veteran complains.  If a PTSD claim is 
based on an in-service personal assault, evidence from 
sources other than the Veteran's service records may 
corroborate his or her account of the stressor incident.  
Examples of such evidence include, but are not limited to 
the following: records from law enforcement authorities, 
mental health counseling centers, hospitals, or physicians, 
and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of 
the stressor include, but are not limited to the following: 
a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(5); see 
Patton v. West, 12 Vet. App. 272   (1999) (holding that 
special VA Adjudication Procedure Manual evidentiary 
procedures apply in PTSD personal assault cases).

38 C.F.R. § 3.304(f)(5) further provides that VA may submit 
any such evidence as is described under that provision to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  In essence, unlike claims for PTSD that do not 
involve an assertion of personal or sexual assault, VA can 
take into account the opinion of a medical professional as 
to the likelihood that the stressor actually occurred, 
rather than just relying on such a professional to determine 
whether or not a stressor supports a diagnosis of PTSD.

In this case, there is no evidence that the Veteran had 
combat service for the purposes of the controlling 
regulations. Moreover, his stressor does not even relate to 
combat; rather, he contends that his psychiatric problems 
stem from a sexual assault in service.  Specifically, the 
Veteran contends he was sexually assaulted approximately a 
week after entry into service by his drill sergeant, and 
that he later was approached in bed by a fellow service 
member making advances towards him, with whom he got into an 
altercation.

The Board has searched the Veteran's service treatment and 
service personnel records for the various types of evidence 
which may constitute evidence of a personal or sexual 
assault, such as evidence of behavioral changes, or 
treatment for physical conditions consistent with the claim.  
The Veteran's personnel records show that he was transferred 
one time, in November 1960, for unsatisfactory performance.  
From that transfer until separation, he received good and 
excellent ratings.  The service treatment records are 
entirely negative for psychiatric complaints or 
symptomatology.  These records do not show that the Veteran 
ever received psychiatric counseling during active duty.  
His separation examination report shows no psychiatric 
abnormality.  However these records do confirm that, on 
entry in March 1959, he indicated that he had minor nervous 
episodes since childhood.  There was no evidence of these 
episodes in service.

As to post-service evidence, the Board has considered the 
findings from an April 2011 VA fee basis examination with a 
psychologist.  The psychologist conducted a thorough 
examination of the Veteran, and took a detailed medical and 
psychiatric history, including the pre service 
murder/suicide of the Veteran's father and mother, which 
situation he reported walking into and discovering shortly 
after it occurred.  He also noted the Veteran's report of an 
in service assault.  After examining the Veteran, he was 
diagnosed with PTSD, as well as major depression and 
insomnia, and substance abuse.  The examiner stated that the 
multiple Axis I diagnoses were related, and the secondary 
diagnosis does represent a progression of the primary 
diagnosis because depression and sleeping disorders are 
commonly seen with chronic PTSD.  The examiner noted that, 
although the Veteran did not feel his PTSD was related to 
seeing the aftermath of his father and mother's 
murder/suicide, the examiner stated that it was unlikely 
that this event did not have an emotional impact on the 
Veteran, and is more likely than not the precursor to his 
PTSD.  He reported that he thinks of suicide constantly due 
to his father killing his mother and then himself.

The examiner was asked to provide an opinion as to whether 
it a personal assault occurred in service, and if so, is 
there a diagnosis of PTSD due to military sexual trauma.  In 
regards to the Veteran's reports of sexual assault in 
service, and having a bunkmate make unwanted sexual advances 
to him, the physician noted that the only evidence for these 
incidents occurring was the Veteran's own reports.  The 
Veteran also reported that his went in to the room right 
after his father shot his mother and then himself.  The 
examiner indicated that it is more likely than not that the 
Veteran's PTSD started at that time.  If the reported sexual 
assault occurred during service, it is as least as likely as 
not that the Veteran's PTSD was aggravated by those events.  
In support of this statement, the examiner cited a January 
2008 letter from a private mental health therapist, also 
contained in the Veteran's claims file, who indicated that 
the Veteran's PTSD probably originated in childhood, and was 
aggravated by the reported sexual assault in service.

The Board has reached several conclusions upon review of the 
April 2011 examination report.  First, the Board is aware of 
the examiner's conclusion that the PTSD more likely than not 
originated as a consequence of the Veteran's childhood 
trauma.  This opinion, however, does not clearly and 
unmistakably demonstrate that the disability preexisted 
service, per 38 U.S.C.A. § 1111.  The Veteran, who was not 
noted to have a chronic psychiatric disability (as opposed 
to self-reported symptoms) at entry to service, is thus 
presumed to have been sound at the time of entry into 
service.  

Second, the Board finds no basis for considering the 
Veteran's statements as to personal assault in service to be 
less than credible.  While there was no contemporaneous 
documentation of the claimed assault incidents, the rather 
graphic nature of the incidents, the actions of a superior 
(drill sergeant), and the timeframe in which these events 
allegedly occurred (between the Korea and Vietnam 
conflicts), suggest that it would be unreasonable to expect 
the Veteran to have shared his experiences at the time with 
in-service treatment providers, friends, or family.  The 
Board would point out also that PTSD, by its very nature, is 
frequently a later-onset psychiatric disorder, and 
accordingly might well not have interfered with the 
Veteran's ability to function in active service, hence the 
unremarkable service record.

Finally, and in light of the Board's acceptance of the 
Veteran's statements, the Board must consider the April 2011 
VA examination report to be positive evidence in support of 
his claim,  This report was based upon a thorough interview 
with, and examination of, the Veteran and is of high 
probative value.  Notably, it is not contradicted by any 
other evidence of record.  The Board must therefore reach 
the conclusion that the competent evidence of record 
supports a direct relationship between PTSD and service.

Overall, the evidence supports the claim for service 
connection for a psychiatric disorder, to include PTSD.  The 
appeal is thus granted in full.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD based on personal assault, is granted.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


